 



Exhibit 10.1
AMENDMENT NUMBER FIVE
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
This AMENDMENT NUMBER FIVE TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is entered into as of January 11, 2007, by WELLS FARGO
FOOTHILL, INC., a California corporation (“Lender”), and IMAGE ENTERTAINMENT,
INC., a Delaware corporation, successor to Image Entertainment, Inc., a
California corporation (“Borrower”), with reference to the following:
WHEREAS, Borrower and Lender are parties to that certain Amended and Restated
Loan and Security Agreement, dated as of August 10, 2005 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Loan Agreement”);
WHEREAS, Borrower has requested that Lender make certain amendments to the Loan
Agreement; and
WHEREAS, subject to the terms and conditions set forth herein, Lender is willing
to make the amendments requested by Borrower.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Loan Agreement, as amended
hereby.
2. Amendments to Loan Agreement.
(a)   Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definition of Guarantor Security Agreement in its entirety, as
follows:
““Guarantor Security Agreement” means that certain Security Agreement dated as
of January ___, 2007, by and between the Guarantors and Foothill.”
(b)   Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definition of Guaranty in its entirety, as follows:
‘“Guaranty” means that certain General Continuing Guaranty dated as of January
___, 2007, by the Guarantors in favor of Foothill.”
(c) Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definition of Trademark Security Agreement in its entirety, as
follows:
‘“Trademark Security Agreement” means any trademark security agreement entered
into by Borrower or any Guarantor, on the one hand, and Foothill, on the other,
to effectuate Foothill’s existing security interests in the trademarks and other
general intangibles described therein.”

 

 



--------------------------------------------------------------------------------



 



3. Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Amendment and
each and every provision hereof:
(a)   Lender shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.
(b)   Lender shall have received a reaffirmation and consent substantially in
the form attached hereto as Exhibit A, duly executed and delivered by each
Guarantor.
(c)   Lender shall have received the Guarantor Security Agreement, duly executed
by the Guarantors, in form and substance satisfactory to Lender, and the same
shall be in full force and effect.
(d)   Lender shall have received the Guaranty, duly executed by the Guarantors,
in form and substance satisfactory to Lender, and the same shall be in full
force and effect.
(e)   Lender shall have received that certain Trademark Security Agreement, duly
executed by the Guarantors, in form and substance satisfactory to Lender, and
the same shall be in full force and effect.
(f)   Lender shall have received that certain Amendment Number One to Trademark
Security Agreement, duly executed by the Borrower, in form and substance
satisfactory to Lender, and the same shall be in full force and effect.
(g)   Lender shall have received an opinion of Borrower’s and Guarantors’
counsel in form and substance satisfactory to Lender in its sole discretion.
(h)   The representations and warranties herein and in the Loan Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the date hereof, as though made on such date (except to the extent
that such representations and warranties relate solely to an earlier date).
(i)   No Default or Event of Default shall have occurred and be continuing on
the date hereof, nor shall result from the consummation of the transactions
contemplated herein.
(j)   No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower, any Guarantor, or Lender.

 

2



--------------------------------------------------------------------------------



 



4. Release. Borrower hereby waives, releases, remises and forever discharges
Lender, each of its Affiliates, and each of its officers, directors, employees,
and agents (collectively, the “Releasees”), from any and all claims, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, known or unknown, past or present, liquidated or
unliquidated, suspected or unsuspected, which Borrower ever had, now has or
might hereafter have against any such Releasee which relates, directly or
indirectly, to the Loan Agreement or any other Loan Document, or to any acts or
omissions of any such Releasee with respect to the Loan Agreement or any other
Loan Document, or to the lender-borrower relationship evidenced by the Loan
Documents. As to each and every claim released hereunder, Borrower hereby
represents that it has received the advice of legal counsel with regard to the
releases contained herein, and having been so advised, Borrower specifically
waives the benefit of the provisions of Section 1542 of the Civil Code of
California which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
As to each and every claim released hereunder, Borrower also waives the benefit
of each other similar provision of applicable federal or state law, if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.
5. Representations and Warranties. Borrower represents and warrants to Lender
that (a) the execution, delivery, and performance of this Amendment and of the
Loan Agreement, as amended hereby, (i) are within its powers, (ii) have been
duly authorized by all necessary action, and (iii) are not in contravention of
any law, rule, or regulation applicable to it, or any order, judgment, decree,
writ, injunction, or award of any arbitrator, court, or Governmental Authority,
or of the terms of its certificate of incorporation or bylaws, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected; (b) this Amendment and the Loan Agreement, as amended
hereby, are legal, valid and binding obligations of Borrower, enforceable
against Borrower in accordance with their respective terms; and (c) no Default
or Event of Default has occurred and is continuing on the date hereof or as of
the date upon which the conditions precedent set forth herein are satisfied, or
would result from the consummation of the transactions contemplated hereby.
6. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of California.
7. Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or electronic mail also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

 

3



--------------------------------------------------------------------------------



 



8. Effect on Loan Documents.
(a)   The Loan Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of Lender under the Loan Agreement or any other Loan Document. The
modifications herein are limited to the specifics hereof, shall not apply with
respect to any facts or occurrences other than those on which the same are
based, shall not excuse future non-compliance with the Loan Documents, and shall
not operate as a consent to any further or other matter under the Loan
Documents.
(b)   Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of
like import referring to the Loan Agreement, and each reference in the other
Loan Documents to “the Loan Agreement”, “thereunder”, “therein”, “thereof” or
words of like import referring to the Loan Agreement, shall mean and be a
reference to the Loan Agreement as modified and amended hereby.
(c)   To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.
(d)   This Amendment is a Loan Document.
9. Entire Agreement. This Amendment embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous agreements or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.
[signature page follows]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

            IMAGE ENTERTAINMENT, INC.,
a Delaware corporation
      By:   /S/ JEFF M. FRAMER         Name:   Jeff M. Framer        Title:  
Chief Financial Officer     

 
[Image Entertainment, Inc.]
[Signature Page To Amendment Number Five
To Amended And Restated Loan And Security Agreement]

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO FOOTHILL, INC.,
a California corporation
      By:   /S/ TERRI LE         Name:   Terri Le        Title:   Vice
President     

 
[Image Entertainment, Inc.]
[Signature Page To Amendment Number Five
To Amended And Restated Loan And Security Agreement]

 

 



--------------------------------------------------------------------------------



 



Exhibit A
REAFFIRMATION AND CONSENT
Dated as of January 11, 2007
Reference hereby is made to that certain Amendment Number Five to Amended and
Restated Loan and Security Agreement, dated as of the date hereof (the
“Amendment”), between Wells Fargo Foothill, Inc. (“Lender”), and Image
Entertainment, Inc. (“Borrower”). Capitalized terms used herein shall have the
meanings ascribed to them in that certain Amended and Restated Loan and Security
Agreement, dated as of August 10, 2005 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Loan Agreement”), between Borrower
and Lender. Each of the undersigned hereby (a) represents and warrants that the
execution and delivery of this Reaffirmation and Consent are within its powers,
have been duly authorized by all necessary action, and are not in contravention
of any law, rule, or regulation applicable to it, or any order, judgment,
decree, writ, injunction, or award of any arbitrator, court, or Governmental
Authority, or of the terms of its certificate of incorporation and bylaws, or of
any contract or undertaking to which it is a party or by which any of its
properties may be bound or affected, (b) consents to the amendment of the Loan
Agreement set forth in the Amendment and any waivers granted therein; (c)
acknowledges and reaffirms all obligations owing by it to Lender under any Loan
Document to which it is a party; (d) agrees that each Loan Document to which it
is a party is and shall remain in full force and effect, and (e) ratifies and
confirms its consent to all previous amendments of the Loan Agreement and all
previous waivers granted with respect to the Loan Agreement. Although each of
the undersigned have been informed of the matters set forth herein and have
acknowledged and agreed to same, each of the undersigned understands that Lender
shall have no obligation to inform the undersigned of such matters in the future
or to seek the undersigned’s acknowledgement or agreement to future amendments,
waivers, or modifications, and nothing herein shall create such a duty.
[signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Reaffirmation and Consent
as of the date first set forth above.

            HOME VISION ENTERTAINMENT, INC.,
a Delaware corporation
      By:   /S/ JEFF M. FRAMER         Name:   Jeff M. Framer        Title:  
Chief Financial Officer        EGAMI MEDIA, INC.,
a Delaware corporation
      By:   /S/ JEFF M. FRAMER         Name:   Jeff M. Framer        Title:  
Chief Financial Officer        IMAGE ENTERTAINMENT (UK), INC.,
a Delaware corporation
      By:   /S/ JEFF M. FRAMER         Name:   Jeff M. Framer        Title:  
Chief Financial Officer     

 
[Image Entertainment, Inc.]
[Signature Page To Reaffirmation and COnsent To Amendment Number FIVE
To Amended And Restated Loan And Security Agreement]

 

 